Title: To Benjamin Franklin from ——— de Leempoel, 4 October 1780
From: Leempoel, Guillaume-Waléric de
To: Franklin, Benjamin


Paris ce 4 8bre 1780.
Le Professeur de philosophie de Leempoel étant obligé de partir incessamment pour Louvain à cause de l’indisposition d’un de Ses confreres, il lui est impossible de venir en personne remercier Votre Excellence des bontes qu’elle a eû pour lui, Sur tout de l’admettre à Sa table dimanche dernier. Il en a le plus vif regret: il prie Votre Excellence, de vouloir disposer de lui, Si par hasard il pourroit lui être bon à quelque chose dans Son paÿs. Il finit par prier Votre Excellence d’être persuadée de Sa réconnoissance et de Son profond respect pour Elle.
Lotelle dartois Rue du [?]
 
Addressed: A Son Excellence / Le Docteur Franklin / Ambassadeur des Etats / Unis de l’Amérique / à / Passy
